Matter of Drake v Carpenter (2017 NY Slip Op 06798)





Matter of Drake v Carpenter


2017 NY Slip Op 06798


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1067 CAF 16-00805

[*1]IN THE MATTER OF KEVIN DRAKE, PETITIONER-APPELLANT,
vTERRI CARPENTER, RESPONDENT-RESPONDENT.


BERNADETTE M. HOPPE, BUFFALO, FOR PETITIONER-APPELLANT.
WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-RESPONDENT.
LEIGH E. ANDERSON, ATTORNEY FOR THE CHILD, BUFFALO. 

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered April 26, 2016 in a proceeding pursuant to Family Court Act article 6. The order denied the petition in its entirety. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court